Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 06/04/2021.
Reply to Applicants arguments
3. Applicants arguments filed with the office on 06/04/2021 were fully considered and found to be non-persuasive. Examiner respectfully disagrees with the applicants arguments and maintains that, applicant’s arguments are directed to newly introduced limitations. Regarding the newly introduced claim limitation, “to activate a reduced range of the control signals and/or supervisory signals to provide control functions and supervisory functions of the secondary monitoring device in response to the failure being detected”, Please see the rejection below Sugeno et al (US2015/0008931 A1), Fuhrman et al (2016/0306720 A1) and in further view of Grewe et al (US 2015/0307110 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
 				Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. Claim 1-4, 6-10, 12-16, 18-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sugeno et al (US2015/0008931 A1), Fuhrman et al (2016/0306720 A1) and in further view of Grewe et al (US 2015/0307110 A1).
Regarding independent claim 1, Sugeno et al (US2015/0008931 A1)  teaches, A monitoring system for a battery system of a transportation vehicle (figures 1-3), comprising: a primary monitoring device (module controller, element 10, figure 3) for providing control functions and/or supervisory functions for the battery system (battery cells C1-Cn); and a connecting arrangement for the exchange of control signals and/or supervisory signals with the 
    PNG
    media_image1.png
    596
    405
    media_image1.png
    Greyscale
primary monitoring device (communication paths, element 21, 22 , 26 figure 3, paragraphs [0034], [0040], [0044]), the connecting arrangement being electrically connected to the primary monitoring device for this purpose (communication 
Regarding the newly introduced claim limitation, to activate a reduced range of the control signals and/or supervisory signals to provide control functions and supervisory functions of the secondary monitoring device in response to the failure being detected, 
Fuhrman et al (2016/0306720 A1) teaches, an integrated fail-silence and fail-operational control system. A primary controller controls features of devices while operating under non-fault 
    PNG
    media_image2.png
    751
    582
    media_image2.png
    Greyscale
The fail detector/decider module determines whether the fault in the primary controller is associated with a fail-silence requirement or a fail-operational requirement. If the fail detector/decider module determines the fault is a fail-silence requirement, then the fail-silence detector/decider actuates a shutdown command to the primary controller to shut down a feature affected by the fault where the feature becomes non-operational. If the fail detector/decider module determines that the feature associated with the fault is a fail-operational requirement, then the fail detector/decider module signals the primary controller to relinquish controls of the feature to the secondary controller. The secondary controller functions as a high assurance system for controlling the feature in a fail-operational mode (paragraph [0007]). The primary 
    PNG
    media_image3.png
    708
    540
    media_image3.png
    Greyscale
controller 12 includes a processor including primary controls 20. The primary controller 12 operates under non-failure operating conditions (herein referred to as normal operating conditions) and will generate and transmit control signals as for controlling features of the vehicle device 18 (paragraph [00014]). A secondary controller 14 includes a processor including fail operational controls 24 for controlling operations of selected actuators during fail-operational conditions. The secondary controller 14 operating in a fail-
    PNG
    media_image4.png
    690
    571
    media_image4.png
    Greyscale
operational operating mode generates control signals for enabling certain features of the system to maintain operations to ensure that the system can operate even if only in a limited manner. Such control devices are typically critical devices that include, but are not limited to braking controls and steering controls. Under a fail-operation condition, functionality to critical devices, although limited, is enabled to allow the driver to safely operate the vehicle until the vehicle can be driven to a location for inspection (Figures 1-3, paragraphs [0015], [0021]-[0025]). 
Grewe et al (US 2015/0307110 A1) teaches, a driver assistance system with improved fault tolerance, the first central control unit is configured to calculate a control variable for a driver assistance application, such as a lane-keeping system, and for transmitting a first control signal (3) for an actuator control system (6), e. g. for the steering system of the vehicle, in accordance with the calculated control variable. A second control unit (SE2) is provided and includes means for calculating a second control variable based on data from the at least one sensor unit (S1, S2, . . . Sx) for a reduced driver assistance application (RF, RF1, RF2) and for transmitting a second control signal (4, 4a, 4b) to the actuator control system (6). Furthermore, the driver assistance system includes an actuator with an actuator control unit. The second control unit is in particular a component of a sensor unit (S1, S2 . . . Sx) or an actuator control unit. In the event that the first control signal (3) is not available, the actuator is triggered [0007] using the second control signal (4, 4a, 4b), or [0008] a third control signal for triggering the actuator is calculated based on the last transmitted first control signal(s) (3) and the second control signal (4, 4b), or [0009] the surroundings model calculated by the first control unit is 
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the filing of the invention to have modified the teachings of Sugeno et al and Fuhrman et al by adopting the teachings of Grewe et al to provide a secondary controller with reduced functionality as taught by Grewe et al.
One of the ordinary skill in the art would have been motivated to make this modification such that control interventions are only performed if, for example, a collision is inevitable or the vehicle is at risk to depart from the lane, as taught by Grewe et al (paragraph [0010]).

Regarding dependent claim 2, Sugeno et al (US2015/0008931 A1), Fuhrman et al (2016/0306720 A1) and Grewe et al (US 2015/0307110 A1) teach the monitoring system of claim 1.
Grewe et al further teaches, the secondary monitoring device is an emergency monitoring device to provide the reduced range of the control functions and/or supervisory functions in response to a failure of the primary monitoring device (paragraphs [0007, [0010]).

One of the ordinary skill in the art would have been motivated to make this modification such that control interventions are only performed if, for example, a collision is inevitable or the vehicle is at risk to depart from the lane, as taught by Grewe et al (paragraph [0010]).

Regarding dependent claim 3, Sugeno et al (US2015/0008931 A1), Fuhrman et al (2016/0306720 A1) and Grewe et al (US 2015/0307110 A1) teach the monitoring system of claim 1.
Grewe et al further teaches, wherein the secondary monitoring device is an emergency monitoring device for supervising at least one of the control functions and/or supervisory functions of the primary monitoring device to provide the corresponding control function and/or supervisory function in response to a failure of the at least one of the supervised control functions and/or supervisory functions (paragraphs [0007, [0010]).
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the filing of the invention to have modified the teachings of Sugeno et al, Fuhrman et al by adopting the teachings of Grewe et al to provide a secondary controller with reduced functionality as taught by Grewe et al.


Regarding dependent claim 4, Sugeno et al (US2015/0008931 A1), Fuhrman et al (2016/0306720 A1) and Grewe et al (US 2015/0307110 A1) teach the monitoring system of claim 1.
Grewe et al further teaches, wherein the secondary monitoring device is connected to the connecting arrangement only for the exchange of a reduced range of the control signals and/or supervisory signals to provide control functions and supervisory functions that are exclusively relevant to safety (paragraphs [0007, [0010]).

Regarding dependent claim 6, Sugeno et al (US2015/0008931 A1), Fuhrman et al (2016/0306720 A1) and Grewe et al (US 2015/0307110 A1) teach the monitoring system of claim 1.
Sugeno et al further teaches, wherein the connecting arrangement exhibits at least one electrical interface for the exchange of supervising signals and/or control signals, a first interface configured for transmitting an alarm signal and a second interface configured for transmitting a bus signal (paragraphs [0039] - [0042]).

Regarding independent claim 7, Sugeno et al (US2015/0008931 A1) teaches, A battery management system for a battery system of a transportation vehicle (figures 1-3, paragraphs 
    PNG
    media_image5.png
    691
    470
    media_image5.png
    Greyscale
supervisory functions for the battery system (battery cells C1-Cn); and a connecting arrangement for the exchange of control signals and/or supervisory signals with the primary monitoring device (communication paths, element 21, 22 , 26 figure 3, paragraphs [0034], [0040], [0044]) , the connecting arrangement being electrically connected to the primary monitoring device for this purpose (communication paths, element 21, 22 , 26 figure 3, paragraphs [0034], [0040], [0044]), and a switching device (switch 27, figure 3) electrically connected to the primary monitoring device to detect a failure of the primary monitoring device and electrically connected to a secondary monitoring device to activate the secondary monitoring device in response to the failure being detected ([0044] A secondary (substitute) communication path 26 is provided between the secondary monitoring circuit 10' and the sub-microcontroller unit 20. Accordingly, when an abnormality of the circuit block of the monitoring circuit 10 or the fault of the communication path occurs, the function of the module controller may be maintained using the secondary monitoring circuit 10' and the sub-microcontroller unit 20. Accordingly, the function of the electric storage module to which the module controller is mounted is maintained; [0063] As described above, in an embodiment of the present disclosure, even though an abnormality occurs in the monitoring circuit 10 or the communication path, the monitoring is performed using the secondary monitoring circuit 10' and 
Regarding the newly introduced claim limitation, to activate a reduced range of the control signals and/or supervisory signals to provide control functions and supervisory functions of the secondary monitoring device in response to the failure being detected, 

    PNG
    media_image6.png
    272
    211
    media_image6.png
    Greyscale
Fuhrman et al (2016/0306720 A1) teaches, an integrated fail-silence and fail-operational control system. A primary controller controls features of devices while operating under non-fault operating conditions. A secondary controller includes a fail detector/decider module. The fail detector/decider module monitors faults in the primary controller and the secondary controller. The fail detector/decider module determines whether the fault in the primary controller is associated with a fail-silence requirement or a fail-operational requirement. If the fail detector/decider module determines the fault is a fail-silence requirement, then the fail-silence detector/decider actuates a shutdown command to the primary controller to shut down a feature affected by the fault where the feature becomes non-operational. If the fail detector/decider module determines that the feature associated with the fault is a fail-operational requirement, then the fail detector/decider module signals the primary controller to relinquish controls of the feature to the secondary controller. The secondary controller functions 
    PNG
    media_image7.png
    272
    201
    media_image7.png
    Greyscale
[0007]). The primary controller 12 includes a processor including primary controls 20. The primary controller 12 operates under non-failure operating conditions (herein referred to as normal operating conditions) and will generate and transmit control signals as for controlling features of the vehicle device 18 (paragraph [00014]). A secondary controller 14 includes a processor including fail operational controls 24 for controlling operations of selected actuators during fail-operational conditions. The secondary controller 14 operating in a fail-operational operating mode generates 
    PNG
    media_image8.png
    513
    424
    media_image8.png
    Greyscale
control signals for enabling certain features of the system to maintain operations to ensure that the system can operate even if only in a limited manner. Such control devices are typically critical devices that include, but are not limited to braking controls and steering controls. Under a fail-operation condition, functionality to critical devices, although limited, is enabled to allow the driver to safely operate the vehicle until the vehicle can be driven to a location for inspection (figures 1-3, paragraphs [00015], [0021]-[0025]). 
Grewe et al (US 2015/0307110 A1) teaches, a driver assistance system with improved fault tolerance, the first central control unit is configured to calculate a control variable for a driver assistance application, such as a lane-keeping system, and for transmitting a first control signal (3) for an actuator control system (6), e. g. for the steering system of the vehicle, in accordance with the calculated control variable. A second control unit (SE2) is provided and 
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the filing of the invention to have modified the teachings of Sugeno et al, Fuhrman et al by adopting the teachings of Grewe et al to provide a secondary controller with reduced functionality as taught by Grewe et al.


Regarding dependent claim 8, Sugeno et al (US2015/0008931 A1), Fuhrman et al (2016/0306720 A1) and Grewe et al (US 2015/0307110 A1) teach the battery system of claim 7.
Grewe et al further teaches, the secondary monitoring device is an emergency monitoring device to provide the reduced range of the control functions and/or supervisory functions in response to a failure of the primary monitoring device (paragraphs [0007, [0010]).
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the filing of the invention to have modified the teachings of Sugeno et al, Fuhrman et al by adopting the teachings of Grewe et al to provide a secondary controller with reduced functionality as taught by Grewe et al.
One of the ordinary skill in the art would have been motivated to make this modification such that control interventions are only performed if, for example, a collision is inevitable or the vehicle is at risk to depart from the lane, as taught by Grewe et al (paragraph [0010]).

Regarding dependent claim 9, Sugeno et al (US2015/0008931 A1), Fuhrman et al (2016/0306720 A1) and Grewe et al (US 2015/0307110 A1) teach the battery system of claim 7.
Grewe et al further teaches, wherein the secondary monitoring device is an emergency monitoring device for supervising at least one of the control functions and/or supervisory functions of the primary monitoring device to provide the corresponding control function and/or 
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the filing of the invention to have modified the teachings of Sugeno et al, Fuhrman et al by adopting the teachings of Grewe et al to provide a secondary controller with reduced functionality as taught by Grewe et al.
One of the ordinary skill in the art would have been motivated to make this modification such that control interventions are only performed if, for example, a collision is inevitable or the vehicle is at risk to depart from the lane, as taught by Grewe et al (paragraph [0010]).

Regarding dependent claim 10, Sugeno et al (US2015/0008931 A1), Fuhrman et al (2016/0306720 A1) and Grewe et al (US 2015/0307110 A1) teach the battery system of claim 7.
Grewe et al further teaches, wherein the secondary monitoring device is connected to the connecting arrangement only for the exchange of a reduced range of the control signals and/or supervisory signals to provide control functions and supervisory functions that are exclusively relevant to safety (paragraphs [0007, [0010]).
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the filing of the invention to have modified the teachings of Sugeno et al, Fuhrman et al by adopting the teachings of Grewe et al to provide a secondary controller with reduced functionality as taught by Grewe et al.


Regarding dependent claim 12, Sugeno et al (US2015/0008931 A1), Fuhrman et al (2016/0306720 A1) and Grewe et al (US 2015/0307110 A1) teach the battery system of claim 7.
Sugeno et al further teaches, wherein the connecting arrangement exhibits at least one electrical interface for the exchange of supervising signals and/or control signals, a first interface configured for transmitting an alarm signal and a second interface configured for transmitting a bus signal (paragraphs [0039] - [0042]).


    PNG
    media_image9.png
    689
    468
    media_image9.png
    Greyscale
Regarding independent claim 13, Sugeno et al (US2015/0008931 A1)  teaches,  A transportation vehicle (paragraphs [0013], [0014], [0032]), the transportation vehicle comprising a monitoring system (figures 1-3, paragraph [0032]), wherein the monitoring system comprises: a primary monitoring device (module controller, element 10, figure 3) for providing control functions and/or supervisory functions for the battery system (battery cells C1-Cn); and a connecting arrangement for the exchange of control signals and/or supervisory signals with the primary monitoring device (communication paths, element 21, 22 , 26 figure 3, paragraphs [0034], [0040], [0044]), the connecting arrangement being electrically connected to the primary monitoring device for this purpose 
Regarding the newly introduced claim limitation, to activate a reduced range of the control signals and/or supervisory signals to provide control functions and supervisory functions of the secondary monitoring device in response to the failure being detected, 

    PNG
    media_image7.png
    272
    201
    media_image7.png
    Greyscale

    PNG
    media_image6.png
    272
    211
    media_image6.png
    Greyscale
Fuhrman et al (2016/0306720 A1) teaches, an integrated fail-silence and fail-operational control system. A primary controller controls features of devices while operating under non-fault operating conditions. A secondary controller includes a fail detector/decider module. The fail detector/decider module monitors faults in the primary controller and the secondary controller. The fail detector/decider module determines whether the fault in the primary controller is associated with a fail-silence requirement or a fail-operational requirement. If the fail detector/decider module determines the fault is a fail-silence requirement, then the fail-silence detector/decider actuates a shutdown command to the primary controller to shut down a feature affected by the fault where the feature becomes non-operational. If the fail detector/decider module determines that the feature associated with the fault is a fail-operational requirement, then the fail detector/decider module signals the primary controller to relinquish controls of the feature to the secondary controller. The secondary controller functions as a high assurance system for controlling the feature in a fail-operational mode (paragraph [0007]). The primary controller 12 includes a processor including primary controls 20. The primary controller 12 operates under non-failure operating conditions (herein referred to as normal operating conditions) and will generate and transmit control signals as for controlling features of the vehicle device 18 (paragraph [00014]). A secondary controller 14 includes a processor including fail operational controls 24 for controlling operations of selected actuators during fail-operational conditions. The secondary controller 14 
    PNG
    media_image10.png
    412
    364
    media_image10.png
    Greyscale
operating in a fail-operational operating mode generates control signals for enabling certain features of the system to maintain operations to ensure that the system can operate even if only in a limited manner. Such control devices are typically critical devices that include, but are not limited to braking controls and steering controls. Under a fail-operation condition, functionality to critical devices, although limited, is enabled to allow the driver to safely operate the vehicle until the vehicle can be driven to a location for inspection (figures 1-3, paragraphs [00015], [0021]-[0025]).
Grewe et al (US 2015/0307110 A1) teaches, an autonomous vehicle (paragraph [0001]), a driver assistance system with improved fault tolerance, the first central control unit is configured to calculate a control variable for a driver assistance application, such as a lane-keeping system, and for transmitting a first control signal (3) for an actuator control system (6), e. g. for the steering system of the vehicle, in accordance with the calculated control variable. A second control unit (SE2) is provided and includes means for calculating a second control variable based on data from the at least one sensor unit (S1, S2, . . . Sx) for a reduced driver assistance application (RF, RF1, RF2) and for transmitting a second control signal (4, 4a, 4b) to the actuator control system (6). Furthermore, the driver assistance system includes an actuator with an actuator control unit. The second control unit is in particular a component of a sensor unit (S1, S2 . . . Sx) or an actuator control unit. In the event that the first control signal (3) is not available, the actuator is triggered [0007] using the second control signal (4, 4a, 4b), or [0008] a third control signal for triggering the actuator is calculated based on the last transmitted first control 
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the filing of the invention to have modified the teachings of Sugeno et al, Fuhrman et al by adopting the teachings of Grewe et al to provide a secondary controller with reduced functionality as taught by Grewe et al.
One of the ordinary skill in the art would have been motivated to make this modification such that control interventions are only performed if, for example, a collision is inevitable or the vehicle is at risk to depart from the lane, as taught by Grewe et al (paragraph [0010]).

Regarding dependent claim 14, Sugeno et al (US2015/0008931 A1), Fuhrman et al (2016/0306720 A1) and Grewe et al (US 2015/0307110 A1) teach the transportation vehicle of claim 13.

Therefore it would have been obvious to one of the ordinary skill in the art at the time of the filing of the invention to have modified the teachings of Sugeno et al, Fuhrman et al adopting the teachings of Grewe et al to provide a secondary controller with reduced functionality as taught by Grewe et al.
One of the ordinary skill in the art would have been motivated to make this modification such that control interventions are only performed if, for example, a collision is inevitable or the vehicle is at risk to depart from the lane, as taught by Grewe et al (paragraph [0010]).

Regarding dependent claim 15, Sugeno et al (US2015/0008931 A1), Fuhrman et al (2016/0306720 A1) and Grewe et al (US 2015/0307110 A1) teach the transportation vehicle of claim 13.
Grewe et al further teaches, wherein the secondary monitoring device is an emergency monitoring device for supervising at least one of the control functions and/or supervisory functions of the primary monitoring device to provide the corresponding control function and/or supervisory function in response to a failure of the at least one of the supervised control functions and/or supervisory functions (paragraphs [0007, [0010]).
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the filing of the invention to have modified the teachings of Sugeno et al, Fuhrman et al by 
One of the ordinary skill in the art would have been motivated to make this modification such that control interventions are only performed if, for example, a collision is inevitable or the vehicle is at risk to depart from the lane, as taught by Grewe et al (paragraph [0010]).

Regarding dependent claim 16, Sugeno et al (US2015/0008931 A1), Fuhrman et al (2016/0306720 A1) and Grewe et al (US 2015/0307110 A1) teach the transportation vehicle of claim 13.
Grewe et al further teaches, wherein the secondary monitoring device is connected to the connecting arrangement only for the exchange of a reduced range of the control signals and/or supervisory signals to provide control functions and supervisory functions that are exclusively relevant to safety (paragraphs [0007, [0010]).
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the filing of the invention to have modified the teachings of Sugeno et al, Fuhrman et al by adopting the teachings of Grewe et al to provide a secondary controller with reduced functionality as taught by Grewe et al.
One of the ordinary skill in the art would have been motivated to make this modification such that control interventions are only performed if, for example, a collision is inevitable or the vehicle is at risk to depart from the lane, as taught by Grewe et al (paragraph [0010]).

Regarding dependent claim 18, Sugeno et al (US2015/0008931 A1), Fuhrman et al (2016/0306720 A1) and Grewe et al (US 2015/0307110 A1) teach the transportation vehicle of claim 13.
Sugeno et al further teaches, wherein the connecting arrangement exhibits at least one electrical interface for the exchange of supervising signals and/or control signals, a first interface configured for transmitting an alarm signal and a second interface configured for transmitting a bus signal (paragraphs [0039] - [0042]).

Regarding independent claim 19, Sugeno et al (US2015/0008931 A1) teaches, A method for supervising a battery system of a transportation vehicle (figures 1-3), the method comprising: carrying out a primary monitoring of the battery system by a primary monitoring device (module 
    PNG
    media_image11.png
    548
    372
    media_image11.png
    Greyscale
controller, element 10, figure 3) so that control functions and/or supervisory functions for the battery system (battery cells C1-Cn) are provided (figure 3, paragraphs [0094], [0095]), and a switching device (switch 27, figure 3) electrically connected to the primary monitoring device to detect a failure of the primary monitoring device and electrically connected to a secondary monitoring device to activate the secondary monitoring device in response to the failure being detected ([0044] A secondary (substitute) communication path 26 is provided between the secondary monitoring circuit 10' and the sub-microcontroller unit 20. Accordingly, when an abnormality of the circuit block of the monitoring circuit 10 or the fault of the communication path occurs, the function of the module controller may be maintained using the secondary monitoring circuit 10' and the sub-1-Cn) by a secondary monitoring device (element 10’, figure 3) so that a reduced range of the control functions and/or supervisory functions is provided in response to a failure of the primary monitoring device being detected (paragraphs [0064]-[0065]).
Regarding the newly introduced claim limitation, to activate a reduced range of the control signals and/or supervisory signals to provide control functions and supervisory functions of the secondary monitoring device in response to the failure being detected, 

    PNG
    media_image6.png
    272
    211
    media_image6.png
    Greyscale
Fuhrman et al (2016/0306720 A1) teaches, an integrated fail-silence and fail-operational control system. A primary controller controls features of devices while operating under non-fault operating conditions. A secondary controller includes a fail detector/decider module. The fail detector/decider module monitors faults in the primary controller and the secondary controller. The fail detector/decider module determines whether the fault in the primary controller is associated with a fail-silence requirement or a fail-operational requirement. If the fail detector/decider module determines the fault is a fail-silence requirement, then the fail-silence 
    PNG
    media_image7.png
    272
    201
    media_image7.png
    Greyscale
relinquish controls of the feature to the secondary controller. The secondary controller functions as a high assurance system for controlling the feature in a fail-operational mode (paragraph [0007]). The primary controller 12 includes a processor including primary controls 20. The primary controller 12 operates under non-failure operating conditions (herein referred to as normal operating conditions) and will generate and transmit control signals as for controlling features of the vehicle device 18 (paragraph [00014]). A 
    PNG
    media_image10.png
    412
    364
    media_image10.png
    Greyscale
secondary controller 14 includes a processor including fail operational controls 24 for controlling operations of selected actuators during fail-operational conditions. The secondary controller 14 operating in a fail-operational operating mode generates control signals for enabling certain features of the system to maintain operations to ensure that the system can operate even if only in a limited manner. Such control devices are typically critical devices that include, but are not limited to braking controls and steering controls. Under a fail-operation condition, functionality to critical devices, although limited, is enabled to allow the driver to safely operate the vehicle until the vehicle can be driven to a location for inspection (figures 1-3, paragraphs [00015], [0021]-[0025]). 


One of the ordinary skill in the art would have been motivated to make this modification such that control interventions are only performed if, for example, a collision is inevitable or the vehicle is at risk to depart from the lane, as taught by Grewe et al (paragraph [0010]).

Regarding dependent claim 20, Sugeno et al (US2015/0008931 A1), Fuhrman et al (2016/0306720 A1) and Grewe et al (US 2015/0307110 A1) teach the method of claim 19.
Grewe et al further teaches, the secondary monitoring device is an emergency monitoring device to provide the reduced range of the control functions and/or supervisory functions in response to a failure of the primary monitoring device (paragraphs [0007, [0010]).
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the filing of the invention to have modified the teachings of Sugeno et al, Fuhrman et al adopting the teachings of Grewe et al to provide a secondary controller with reduced functionality as taught by Grewe et al.
One of the ordinary skill in the art would have been motivated to make this modification such that control interventions are only performed if, for example, a collision is inevitable or the vehicle is at risk to depart from the lane, as taught by Grewe et al (paragraph [0010]).

Regarding dependent claim 21, Sugeno et al (US2015/0008931 A1), Fuhrman et al (2016/0306720 A1) and Grewe et al (US 2015/0307110 A1) teach the method of claim 19.
Grewe et al further teaches, wherein the secondary monitoring device is an emergency monitoring device for supervising at least one of the control functions and/or supervisory functions of the primary monitoring device to provide the corresponding control function and/or supervisory function in response to a failure of the at least one of the supervised control functions and/or supervisory functions (paragraphs [0007, [0010]).
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the filing of the invention to have modified the teachings of Sugeno et al adopting the teachings of Grewe et al to provide a secondary controller with reduced functionality as taught by Grewe et al.
One of the ordinary skill in the art would have been motivated to make this modification such that control interventions are only performed if, for example, a collision is inevitable or the vehicle is at risk to depart from the lane, as taught by Grewe et al (paragraph [0010]).

Regarding dependent claim 22, Sugeno et al (US2015/0008931 A1), Fuhrman et al (2016/0306720 A1) and Grewe et al (US 2015/0307110 A1) teach the method of claim 19.
Grewe et al further teaches, wherein the secondary monitoring device is connected to the connecting arrangement only for the exchange of a reduced range of the control signals and/or supervisory signals to provide control functions and supervisory functions that are exclusively relevant to safety (paragraphs [0007, [0010]).

One of the ordinary skill in the art would have been motivated to make this modification such that control interventions are only performed if, for example, a collision is inevitable or the vehicle is at risk to depart from the lane, as taught by Grewe et al (paragraph [0010]).

Regarding dependent claim 24, Sugeno et al (US2015/0008931 A1), Fuhrman et al (2016/0306720 A1) and Grewe et al (US 2015/0307110 A1) teach the method of claim 19.
Sugeno et al further teaches, wherein the connecting arrangement exhibits at least one electrical interface for the exchange of supervising signals and/or control signals, a first interface configured for transmitting an alarm signal and a second interface configured for transmitting a bus signal (paragraphs [0039] - [0042]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad (571) 272-2210 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SURESH RAJAPUTRA/
Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858